Filed 5/14/14 P. v. Corleto CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B248486

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. VA125062)
         v.

ROLANDO ANTONIO CORLETO,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of the County of Los Angeles,
Dewey Lawes Falcone, Judge. Affirmed.
         Liberty Bell Law Group, Michele H. Kendall; Law Offices of Christina
DiEdoardo, Christina A. DiEdoardo for Defendant and Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Senior Assistant Attorney General, Paul M. Roadarmel, Jr.,
Supervising Deputy Attorney General, Robert C. Schneider, Deputy Attorney General,
for Plaintiff and Respondent.
                                    INTRODUCTION


       Defendant and appellant Rolando Antonio Corleto (defendant) was convicted of
one count of lewd acts upon S.G., a child under the age of 14 (Pen. Code, § 288, subd.
(a)1). On appeal, defendant contends that the trial court erred in allowing S.G.’s mother
to testify that S.G. told her defendant had kissed S.G.; in sustaining objections to certain
evidence relating to defendant’s attempt to mitigate the admissions he made to law
enforcement because he made the admissions under duress by S.G.’s father; and in
precluding defendant’s counsel from asking defendant whether a detective “lied.”
Defendant also contends that the prosecutor engaged in misconduct by endorsing
vigilante justice and that the jury had insufficient evidence to convict him had the above
errors not occurred. We affirm the judgment.


                                    BACKGROUND2


       A.     Factual Background


              1.     Prosecution Evidence
       Defendant was a friend of M.G., S.G’s. father. S.G. testified that on May 27,
2012, when she was 13 years old, she and her family were at defendant’s house for a
party. S.G. sat in a chair behind a couch where other people were sitting watching
television. Defendant came up behind S.G. and startled her. Defendant leaned over
S.G.’s body, looked at his cellular telephone that was charging on a table near S.G., and
kissed S.G. “with [his] tongue.” S.G. testified that “at that same time” she was tired.
Defendant asked her, “Do you want to go to my room to go lay down?,” and S.G.

1
       All statutory citations are to the Penal Code unless otherwise noted.
2
        Because the jury acquitted defendant on the charge relating to a March 2012,
incident (count 1), we only discuss the facts related to the May 27, 2012, incident (count
2) that is the subject matter of this appeal.

                                              2
responded, “No, I’m okay.” About 15 or 20 minutes earlier, defendant touched (a
“constant touch” of) S.G.’s lower back. S.G. did not tell anyone that night what had
occurred with defendant, but she asked mother, “[C]an we leave?”
       S.G. testified that the following day, she sent defendant a text message from her
cellular telephone asking him, “Why did you kiss me?,” and defendant responded,
“sweet lips” or “soft lips.” Thereafter, defendant sent a text message to S.G. telling her to
“[d]elete the messages because I don’t want nobody to see them,” and saying “how to
delete text messages.” S.G. ultimately deleted the text messages.
       Mother testified that on May 28, 2012, she noticed text messages appearing on her
phone, through an application that allowed her to see text messages sent and received by
S.G. on S.G.’s phone. The text messages were between defendant and S.G. The trial
court sustained a hearsay objection by defendant’s counsel concerning mother’s
testimony as to the content of the text messages. After seeing the text messages, mother
told her mother-in-law, who was supervising S.G. while mother was at work, to “[t]ake
[S.G.’s] phone away;” “don’t let [S.G.] near the computer;” and mother would pick up
S.G. after work.
       Mother testified that she asked S.G. about the text messages, and she told mother
“what had happened between her and [defendant] the day before where he had kissed
her . . . .” Mother then took S.G. to the police station “to make a report.”
       On May 28, 2012, Los Angeles County Sheriff’s Deputy Daren Jaramillo went to
an address listed for a 911 “hang-up” telephone call. Prior to leaving the police station to
respond to the 911 telephone call, Deputy Jaramillo learned that his partner, Los Angeles
County Sheriff’s Deputy Suzette Madrid, was taking a report at the counter of an incident
involving a male who kissed a 13-year-old girl, the daughter of the male’s friend.
       Deputy Madrid testified that on May 28, 2012, she interviewed S.G. who said that
defendant kissed her on two separate days; during one of the incidents defendant kissed




                                              3
her on the cheek, and during the other instance defendant kissed her on the lips.3 S.G.
said that on May 27, 2012, “while at a pool party, [defendant] kissed her—pecked her on
the lips and brushed his tongue across her lips while she was sitting on a chair, and then
she stated that he was charging his cell phone next to her, and he continued to walk back
and forth.” Defendant asked her what she was doing and whom she was texting, and she
told him that she was texting her boyfriend. S.G. stated that she felt defendant breathing
on her neck while he was standing behind her; she was startled, turned towards
defendant, “and that was when he kissed her” using his tongue. S.G. told Deputy Madrid
that when S.G. asked defendant in a text message why he kissed her, defendant
responded, “sweet lips.” Defendant told S.G. to delete the messages and explained how
to do that.
       Mother testified that when she was initially interviewed by a female deputy
sheriff, mother understood, and told the deputy, that defendant had kissed S.G. “on the
cheek.” Mother later asked S.G. whether “it was a regular kiss or was it like a tongue
kiss, and [S.G.] confirmed that it was a tongue kiss.” Mother then told the police
defendant had “tongue kissed” S.G.
       Deputy Jaramillo testified that upon his arrival at the address listed for the 911
“hang-up” telephone call, he was contacted by defendant, the resident at the address.
Deputy Jaramillo asked defendant why he called 911 and hung up, and defendant
responded that “the day before he had a party and he had kissed a 13-year-old girl and
wasn’t sure what to do.” Defendant said that he kissed S.G., the daughter of his friend,
on the lips. Defendant did not tell Deputy Jaramillo that he had talked with S.G.’s father.
       Los Angeles County Sheriff’s Detective Scott McCormick testified that on May
29, 2012, he interviewed defendant. The transcript of the interview was read to the jury.


3
       Defendant was charged in count 1 concerning events that occurred on March 17,
2012, and he was charged in count 2 concerning events described in this section that
occurred on May 27, 2012. S.G. was the victim in both counts 1 and 2. As discussed
below, following trial, the jury found defendant not guilty on count 1 and guilty on count
2.


                                              4
Defendant told Detective McCormick that he saw S.G. texting, he came up to her and
said something to her that startled her, and S.G turned her head and “that’s when it
happened.” Defendant said that he kissed S.G. but his tongue “never came out” when he
did. Defendant said that he and M.G. were members of a “biker club, like social club.”
       During the interview, defendant demonstrated for Detective McCormick how he
kissed S.G., and said there were two kisses. Defendant told Detective McCormick that
defendant said “sweet lips” during the text message exchange with S.G. the day after the
incident. Defendant told Detective McCormick that after he kissed S.G. he thought,
“[O]h, dude, like, no. So then I just, you know—so then, from that day, I was, like, fuck,
you know, I fucked up. I really fucked up.” Defendant said that he regrets what
happened and knows that it was wrong, and that the kiss he gave S.G. was “not a kiss
towards a friend’s daughter.”
       Detective McCormick testified that during the interview, “[Defendant] proceeded
to show me how he kissed [S.G.]. And when he showed me, it was a slight open-
mouthed kiss as he leaned into somebody to kiss them, and it appeared—the implication
was his mouth was open and his tongue was out and may have brushed across her lips,
but he was saying he didn’t try to put it in her mouth.” Mother told Detective
McCormick that she saw an exchange of text messages between defendant and S.G.,
including a text message from defendant to S.G. saying “sweet lips.” Detective
McCormick opined that defendant said he “fucked up” during his recorded interview
because “he kissed a 13-year old girl in a sexual way when he shouldn’t have.”


              2.     Defendant’s Evidence
       Defendant testified that the reason he called 911 was because S.G.’s father, M.G.,
“came over to my house with two individuals and told me I better turn myself in,” and
M.G. threatened him with physical harm if he did not do so. Defendant made the 911
telephone call on his cellular telephone, but the telephone call was interrupted because
the battery in his cellular phone was not sufficiently charged; he did not “hang up.”



                                             5
       Defendant testified that he approached S.G. as she was texting a message on her
cellular telephone. He started to lean over to kiss S.G. on the cheek and she was startled.
As a consequence, S.G. reflexively moved; defendant missed her cheek, and kissed S.G.
on the corner of her mouth. Defendant said that in addition to that kiss, he kissed S.G.
when she arrived at the party.
       Defendant testified that when he texted “sweet lips” to S.G., it was the result of his
phone “auto correcting” and providing those words. His phone had a cracked screen and
he could not see the screen very well. Defendant’s text message was in response to a text
message from S.G. about why he kissed her. He was trying to type “K,” for “Okay,” then
a space and then “sweetie,” but the telephone automatically changed the content of the
message to “sweet lips.”


       B.     Procedural Background
       The District Attorney of Los Angeles County filed an information charging
defendant with two counts of lewd acts upon a child under the age of 14, in violation of
section 288, subdivision (a) (counts 1 and 2 respectively). Following trial, the jury found
defendant not guilty on count 1 and guilty on count 2. The trial court suspended
defendant’s sentence on count 2; placed defendant on probation for a period of three
years with certain conditions, including that he serve six months in county jail; ordered
defendant to pay various fees, fines and penalties; and awarded defendant custody credit.


                                      DISCUSSION


       A.     Hearsay Evidence
       Defendant contends the trial court erred in allowing mother to testify that S.G. told
her defendant had kissed S.G. We disagree.




                                             6
              1.     Standard of Review
       “We review . . . evidentiary claims for abuse of discretion. [Citations.] ‘A trial
court abuses its discretion when its ruling “fall[s] ‘outside the bounds of reason.’”
[Citation.]’ [Citation.]” (People v. Sisneros (2009) 174 Cal.App.4th 142, 151.)


              2.     Background Facts
       On May 28, 2012, mother noticed text messages appearing on her telephone,
through an application that allowed her to see text messages on S.G.’s cellular telephone;
the text messages were by and between defendant and S.G. The prosecutor asked mother
what did she do after she saw the text messages, and mother responded, “I asked [S.G.],
my daughter, about the messages, . . . and she told me what had happened between her
and [defendant] the day before where he had kissed her—.” At that point, defendant’s
counsel objected to the testimony on the grounds of hearsay, and the trial court overruled
the objection. Mother continued her testimony, stating, “So then I went ahead and took
her to the police station to make a report.”


              3.     Analysis


                     a)     Forfeiture of Contention Based on Confrontation Clause
       Defendant contends that the trial court erred in allowing into evidence
inadmissible hearsay—mother’s testimony that S.G. told her defendant had kissed her.
Defendant, however, cites Crawford v. Washington (2004) 541 U.S. 36, at page 54,
stating that under the confrontation clause of the Sixth Amendment to the United States
Constitution, the testimonial statements of a witness is inadmissible unless the witness is
unavailable to testify and defendant has an opportunity for cross-examination. To the
extent defendant is contending on appeal that the admission of the testimony was in
violation of the confrontation clause of the Sixth Amendment to the United States
Constitution, defendant forfeited that contention. At trial defendant did not object to the
testimony on the grounds it violated his constitutional right to confrontation. Defendant

                                               7
only objected to the evidence on the ground of hearsay. Defendant’s confrontation clause
claim is not preserved on appeal because he did not object to the admission of mother’s
testimony on that ground. (People v. Riccardi (2012) 54 Cal.4th 758, 801 [defendant
forfeited his claims regarding the admissibility of evidence based on alleged federal
confrontation clause and due process violations because “defendant expressed his
objections purely on state law grounds, specifically under the Evidence Code, and made
no mention of any confrontation clause or due process violations”].) Moreover, mother
and S.G. both testified and were subject to cross-examination. There were not violations
of the confrontation clause.


                     b)        Nonhearsay Purpose
       “‘Hearsay evidence’ is evidence of a statement that was made other than by a
witness while testifying at the hearing and that is offered to prove the truth of the matter
stated.” (Evid. Code § 1200, subd. (a).) Hearsay evidence generally is inadmissible.
(Evid. Code § 1200, subd. (b); People v. DeHoyos (2013) 57 Cal.4th 79, 132.)
       “Hearsay statements are only those ‘offered to prove the truth of the matter stated.’
[Citation.]” (In re Clara B. (1993) 20 Cal.App.4th 988, 997.) Statements that are
otherwise inadmissible hearsay may be admitted for a nonhearsay purpose relevant to an
issue in dispute. (People v. Davis (2005) 36 Cal.4th 510, 535-536; People v. Turner
(1994) 8 Cal.4th 137, 189.) Evidence relevant “‘to prove that the statement imparted
certain information to the hearer and that the hearer, believing such information to be
true, acted in conformity with that belief’ is not hearsay because ‘it is the hearer’s
reaction to the statement that is the relevant fact sought to be proved, not the truth of the
matter asserted in the statement.’ [Citation.]” (People v. Scalzi (1981) 126 Cal.App.3d
901, 907.)
       The evidence was relevant to mother’s state of mind as to why she took S.G. to the
police, regardless of the truth of the evidence. Defendant has not challenged the
relevancy or prejudice of the evidence concerning the facts surrounding the mother and
S.G. going to the police station. The testimony, therefore, was not inadmissible hearsay.

                                              8
(Evid. Code, § 1200; People v. Davis, supra, 36 Cal.4th at pp. 535-536; People v. Turner,
supra, 8 Cal.4th at p. 189.) The trial court did not abuse its discretion in overruling
defendant’s hearsay objection.


                     c)     Harmless Error
       Even if the trial court erred by overruling defendant’s objection to mother’s
testimony, the error was harmless. (Chapman v. California (1967) 386 U.S. 18, 22, 24
[harmless beyond a reasonable doubt standard]; People v. Watson (1956) 46 Cal.2d 818,
836 [reasonable probability of a more favorable result standard].) As noted above,
mother testified, over defendant’s hearsay objection, that when mother questioned S.G.
about the text messages, S.G. told mother that defendant kissed S.G. at the party. There,
however, was other evidence admitted during trial that S.G. said that defendant kissed her
at the party. S.G. testified that defendant kissed her “with [his] tongue.” Deputy Madrid
testified that S.G. said defendant “used his tongue” when he kissed her, and mother
testified that S.G. said that defendant gave S.G. a “tongue kiss.” There is also evidence
that defendant told Deputy Jaramillo that defendant kissed S.G. on the lips, and during
defendant’s interview with Detective McCormick defendant said he kissed S.G. twice.


       B.     Exclusion of Testimony Relating to Defendant’s Attempt to Mitigate
              Admissions He Made to Law Enforcement
       Defendant contends that the trial court abused its discretion in sustaining
objections to certain testimony relating to his attempt “to mitigate the admissions [he]
made to law enforcement” because he made them under duress from, or coercion by,
M.G. We disagree.


              1.     Background Facts
       The following exchange occurred at trial during mother’s cross-examination:
“[Defendant’s counsel:] Is your husband in a motorcycle gang? [¶] [Prosecutor:]



                                              9
Objection— [¶] [Mother:] No. [¶] [Trial court:] The objection is sustained. The
answer is stricken.”4
       During defendant’s direct testimony, the following exchange occurred:
“[Defendant’s counsel:] You stated that there was a reason why you called 911; correct?
[¶] [Defendant:] That’s correct. [¶] [Defendant’s counsel:] What is that reason?
[¶] [Defendant:] [M.G.] came over my house with two other individuals and told me I
better turn myself in. [¶] [Defendant’s counsel:] Did he threaten you? [¶] [Defendant:]
Yeah, he did. [¶] [Defendant’s counsel:] And the threat was, ‘you better turn yourself
in?’ [¶] [Defendant:] Correct. [¶] [Defendant’s counsel:] Was the threat physical
harm? [¶] [Defendant:] Yes. [¶] [Defendant’s counsel:] In your opinion, could [M.G.]
physically harm you? [¶] [Defendant:] Yes. [¶] [Prosecutor:] Objection. Relevancy,
Your Honor, all of this. [¶] [Trial court:] The objection is sustained. The answer is
stricken. He made a threat to [defendant]. [¶] [Defendant’s counsel:] Do you have any
reason to believe [M.G.] would carry out a threat? [¶] [Prosecutor:] Same objection.
[¶] [Trial court:] The objection is sustained. [¶] [Defendant’s counsel:] How well do
you know [M.G.]? [¶] [Defendant:] The past five years. Very well. [¶] [Defendant’s
counsel:] You do know about activities he’s involved in? [¶] [Defendant:] Yes.
[¶] [Prosecutor:] Same objection, Your Honor. [¶] [Trial court:] The objection is
sustained.”
       Defendant testified during his cross-examination that he called the police because
M.G. threatened him. Defendant said that M.G. and two other people went to his house,
and M.G. “threw three punches at” him because M.G. wanted him “to confess and just
tell him what happened.” Defendant’s counsel argued during closing argument that
defendant “was threatened by the victim’s father, and so he went to call the police. That
was never contradicted.”




4
       Defendant described the group in which M.G. was a member as a “biker club, like
social club.”

                                            10
              2.     Analysis
       As stated above, we review evidentiary claims for abuse of discretion. (People v.
Sisneros, supra, 174 Cal.App.4th at p. 151.) Defendant contends that the trial court erred
in sustaining the prosecutor’s relevancy objections to defendant’s counsel’s question to
mother about whether M.G. was in a motorcycle gang, to defendant’s counsel’s questions
to defendant about whether defendant knew of any activities in which M.G’s was
involved, to defendant regarding his opinion of whether M.G. could physically harm him,
and to defendant whether he had reason to believe that M.G. would carry out a threat.
Defendant argues that the evidence was relevant to his attempt to “mitigate the
admissions” he made to law enforcement because he made them under duress from M.G.
       Defendant does not identify what statements he made to law enforcement that he
contends were admissions made under duress from M.G. The failure to develop an
argument constitutes a forfeiture of the issue on appeal. (Magic Kitchen LLC v. Good
Things Internat., Ltd. (2007) 153 Cal.App.4th 1144, 1161-1162; Moulton Niguel Water
Dist. v. Colombo (2003) 111 Cal.App.4th 1210, 1215 [“‘Contentions are waived when a
party fails to support them with reasoned argument and citations to authority’”]; Badie v.
Bank of America (1998) 67 Cal.App.4th 779, 784-785 [“‘When an appellant fails to raise
a point, or asserts it but fails to support it with reasoned argument and citations to
authority, we treat the point as waived’”].) Defendant has forfeited his contention that
the trial court erred in making the evidentiary rulings.
       Even if defendant did not forfeit his contention that the trial court erred in making
the evidentiary rulings, the questions to which the prosecutor objected were irrelevant.
Evidence was introduced that M.G. and two other people went to defendant’s house and
told defendant that he better turn himself in, and M.G. “threw three punches at”
defendant because M.G. wanted him “to confess and just tell him what happened.”
Defendant testified that “the reason” he contacted the police was because M.G.
threatened him with physical harm. Defendant’s counsel even argued during closing
argument that defendant “was threatened by the victim’s father, and so he went to call the
police. That was never contradicted.” It therefore is irrelevant to the issue of M.G.’s

                                              11
alleged coercion of defendant whether M.G. was in a motorcycle gang, whether
defendant knew of any activities in which M.G was involved, whether defendant believed
that M.G. could physically harm him, or whether defendant had reason to believe that
M.G. would carry out a threat. The fact remains that defendant testified that the reason
he went to the police was because he was physically threatened by M.G.—that is, he was
purportedly coerced by M.G. into contacting the police.
       Defendant does not establish that he acted against his will in contacting the police.
There was no evidence in the record that defendant would not have contacted the police
had it not been for M.G.’s alleged threats of harm. Moreover, M.G. allegedly implored
defendant to turn himself in, and “confess” and tell the police what happened, but that
does not necessarily mean defendant was forced not to give his rendition of what
happened.
       Also we cannot set aside the judgment based on the exclusion of defendant’s
testimony because defendant’s counsel failed to make an offer of proof regarding that
excluded evidence and there was not a miscarriage of justice. Evidence Code section
354, subsection (a) provides, “A verdict . . . shall not be set aside, nor shall the
judgment . . . based thereon be reversed, by reason of the erroneous exclusion of evidence
unless the court which passes upon the effect of the error or errors is of the opinion that
the error or errors complained of resulted in a miscarriage of justice and it appears of
record that: [¶] The substance, purpose, and relevance of the excluded evidence was
made known to the court by the questions asked, an offer of proof, or by any other
means. . . .” It is not reasonable to infer that the questions posed to defendant made
known to the trial court the substance of defendant’s prospective testimony or the
purpose and relevance of that excluded evidence. And at no time did defendant’s counsel
make on offer of proof regarding the proposed testimony and advise the trial court that
the proposed evidence was relevant to his attempt to develop an argument for the jury
that defendant’s admissions made to law enforcement were a result of duress from, or
coercion by, M.G.



                                              12
       Sustaining the objection to the question of whether M.G. was in a motorcycle gang
occurred during the cross-examination of mother and therefore, pursuant to Evidence
Code section 354, subdivision (c), “[t]he substance, purpose, and relevance of the
excluded evidence” need not be made known to the court. Nevertheless, the trial court
had the discretion to sustain the objection on the ground of relevance. Moreover, even if
the trial court erred, there was no miscarriage of justice, as required by Evidence Code
section 354 in order for the judgment to be reversed. It was not reasonably probable that
defendant would have obtained a more favorable result had mother’s testimony been
admitted (Simandle v. Vista De Santa Barbara Associates, LP (2009) 178 Cal.App.4th
1317, 1324) because defendant told Detective McCormick that M.G. was in a “biker
club, like social club,” and substantial evidence was introduced at trial in support of
defendant’s conviction, based on his willfully kissing S.G. on her lips with his tongue.


       C.     Exclusion of Defendant’s Opinion Testimony That the Detective Lied.
       Defendant contends that the trial court erred in precluding defendant’s counsel
from asking defendant whether Detective McCormick “lied” in describing defendant’s
demonstration during his interview of how he kissed S.G. We disagree.


              1.     Background Facts
       During defendant’s interview with Detective McCormick, defendant demonstrated
how he kissed S.G. Detective McCormick testified that during the interview,
“[Defendant] told me, no, he had not [used his tongue when he kissed S.G.], and then he
proceeded to show me how he kissed [S.G.] And when he showed me, it was a slight
open-mouthed kiss as he leaned into somebody to kiss them, and it appeared—the
implication was his mouth was open and his tongue was out and may have brushed across
her lips, but he was saying he didn’t try to put it in her mouth.”
       The following exchange occurred at trial during defendant’s cross-examination:
“[Prosecutor:] The detective here interviewed you; is that correct? [¶] [Defendant:]
That’s correct. [¶] [Prosecutor:] Was he honest about the interview? [¶] [Defendant:]

                                             13
Up to the point that he says I opened up my mouth and tried to stick my tongue out in
showing him how I kissed the girl. [¶] [Prosecutor:] So you’re saying the detective lied
about that? [¶] [Defendant:] That’s correct.”
       The following exchange occurred during defendant’s redirect testimony:
“[Defendant’s counsel:] [W]hen it comes to the detective, and it came to the
demonstration with the open mouth and stuff like that, the word ‘lied” was
used. [¶] [Defendant:] Correct. [¶] [Defendant’s counsel:] And I don’t recall if that
was your word or [the prosecutor’s] word, but is it your opinion that this detective lied or
he was mistaken? [¶] [Prosecutor:] Objection. Leading, Your Honor. [¶] [Trial
court:] I never let that work be used in my courtroom, ‘lied.’ ‘Mistaken’ or something
else for that word. So let’s reframe your question. . . . [¶] [Defendant’s counsel:] Are
you saying that the detective lied? [¶] [Trial court:] I said we don’t use that word in my
courtroom with a witness. We use some other word. [¶] Do you believe Detective
McCormick was mistaken? [¶] [Defendant:] Yes.”


              2.     Analysis
       Defendant relies on People v. Chatman (2006) 38 Cal.4th 344 (Chatman), in
support of his contention that the trial court abused its discretion by “categorically
ban[ning] all discussion of whether a witness ‘lied.’” Specifically, defendant relies on
the following Supreme Court’s statements in Chatman, supra, 38 Cal.4th 344: “There is
no reason to categorically exclude all . . . questions [to the defendant about whether
another witness is lying]. Were a defendant to testify on direct examination that a
witness against him lied, and go on to give reasons for this deception, surely that
testimony would not be excluded merely because credibility determinations fall squarely
within the jury’s province. Similarly, cross-examination along this line should not be
categorically prohibited.” (Id. at p. 382.)
       Regardless of whether the trial court prohibited defendant’s counsel from asking
defendant whether Detective McCormick “lied” because it “categorically ban[ed] all
discussion of whether a witness ‘lied,’” we are required to uphold the trial court’s ruling

                                              14
if it is correct on any basis, regardless of whether it is the ground relied upon by the trial
judge. [Citation.] (In re Marriage of Carlson (1991) 229 Cal.App.3d 1330, 1337,
overruled on other grounds as stated in In re Marriage of Burgess (1996) 13 Cal.4th 25,
37.) As discussed below, because defendant has not established that he has personal
knowledge of the subject of Detective McCormick’s testimony—how defendant’s
demonstration of his kissing S.G. appeared to Detective McCormick—or that defendant
had insight into Detective McCormick’s bias, interest, or motive to lie, the trial court did
not err.
       The Supreme Court stated in Chatman, supra, 38 Cal.4th 344, “If a defendant has
no relevant personal knowledge of the events, or of a reason that a witness may be lying
or mistaken, he might have no relevant testimony to provide. No witness may give
testimony based on conjecture or speculation. [Citation.] Such evidence is irrelevant
because it has no tendency in reason to resolve questions in dispute. [Citation.]
[¶] . . . [¶] A defendant who is a percipient witness to the events at issue has personal
knowledge whether other witnesses who describe those events are testifying truthfully
and accurately. As a result, he might also be able to provide insight on whether witnesses
whose testimony differs from his own are intentionally lying or are merely mistaken.
When, as here, the defendant knows the other witnesses well, he might know of reasons
those witnesses might lie. Any of this testimony could be relevant to the credibility of
both the defendant and the other witnesses. [¶] . . . [¶] [C]ourts should carefully
scrutinize ‘were they lying’ questions in context. They should not be permitted when
argumentative, or when designed to elicit testimony that is irrelevant or speculative. . . .
[I]n its discretion, a court may permit such questions if the witness to whom they are
addressed has personal knowledge that allows him to provide competent testimony that
may legitimately assist the trier of fact in resolving credibility questions.” (Id. at pp. 382,
384; People v. Zambrano (2004) 124 Cal.App.4th 228, 241 [the defendant, a stranger to
the testifying police officers, had no basis for insight into their bias, interest, or motive to
be untruthful and therefore the defendant would be opining without foundation that the
officers were liars].)

                                               15
          Defendant would be speculating whether Detective McCormick “lied” in
testifying about how defendant’s demonstration of his kissing S.G. appeared to Detective
McCormick. Defendant did not have personal knowledge of how his demonstration
appeared to Detective McCormick to allow defendant to know whether Detective
McCormick accurately testified that it appeared to him from the demonstration that
defendant’s mouth was open and his tongue was out, such that he may have brushed
across S.G.’s lips. Similarly, there is no basis for defendant having familiarity with
Detective McCormick such that defendant would know what motivation, if any,
Detective McCormick might have to lie. The trial court did not abuse its discretion in
precluding defendant’s counsel from asking defendant whether Detective McCormick
“lied.”
          In addition, defendant did not demonstrate that he was prejudiced by his claim of
error. Regardless of whether the trial court erred in precluding defendant’s counsel from
asking defendant on redirect examination if Detective McCormick “lied,” defendant
previously testified, during his cross-examination, that Detective McCormick “lied.”
Any conceivable prejudice caused to defendant from the trial court precluding
defendant’s counsel from asking defendant on redirect testimony whether Detective
McCormick “lied” would have been so slight as to be harmless beyond a reasonable
doubt. (Chapman, supra, 386 U.S. at p. 24.)


          D.    Prosecutor Endorsement of Vigilante Justice
          Defendant contends that the prosecutor engaged in misconduct by endorsing the
notion of M.G. taking the law into his own hands, thereby “improperly encourage[ing]
the jury to abdicate their sworn responsibility to deliver impartial justice based on the
facts of the case to the alleged opinion of a hypothetical mob.” We disagree.




                                              16
               1.     Applicable Law
       “‘“A prosecutor’s misconduct violates the Fourteenth Amendment to the United
States Constitution when it ‘infects the trial with such unfairness as to make the
conviction a denial of due process.’ [Citations.] In other words, the misconduct must be
‘of sufficient significance to result in the denial of the defendant’s right to a fair trial.’
[Citation.] A prosecutor’s misconduct that does not render a trial fundamentally unfair
nevertheless violates California law if it involves ‘the use of deceptive or reprehensible
methods to attempt to persuade either the court or the jury.’ [Citations.]” [Citations.]’
[Citation.]” (People v. Lopez (2013) 56 Cal.4th 1028, 1072.)


               2.     Background Facts
       As noted above, on cross examination, defendant stated that M.G. threw “three
punches at me” in an attempt to compel defendant to turn himself into the police and “tell
[them] what happened.” The following exchange then occurred: “[Prosecutor:] “If
somebody kissed your 13-year-old daughter on the lips with the tongue, wouldn’t you
beat the shit out of that person? [¶] [Defendant’s counsel:] Objection, You Honor.
Argumentative. [¶] [Trial court:] Overruled. Your answer is no? [¶] [Defendant:]
What was the question again? [¶] [Prosecutor:] “If somebody kissed your 13-year-old
daughter on the lips with the tongue, wouldn’t you beat the shit out of that person?
[¶] [Defendant:] If that was the case, yes, but in my case, it wasn’t the case. I never
used my tongue.”
       During closing argument, the prosecution stated, “While a lot of people would
have liked to have held the defendant accountable by beating him up, a lot of people feel
that way, nothing wrong with that, but the only—but we’re here to let the legal process
work its way out, and the only one that can hold him accountable is you twelve. So,
please, take your deliberations seriously, consider all of the evidence, and just simply
accept the reasonable interpretation of the facts and find him guilty of these two counts.”




                                               17
              3.     Analysis
       The Attorney General contends that defendant forfeited his prosecutorial
misconduct claim. We agree.
       “[T]o preserve the issue of prosecutorial misconduct on appeal, the defendant
must both object and request a curative admonition unless such admonition would have
failed to cure to any prejudice.” (People v. Lopez, supra, 56 Cal.4th at p. 1073.)
Defendant did not object to the prosecutor’s closing argument, which on appeal he now
claims constitutes prosecutorial misconduct, and defendant objected to the prosecutor’s
question to defendant of whether he would “beat the shit out of” a person who kissed his
13-year-old daughter on the lips with the tongue only on the ground that it was
argumentative. Defendant failed to object to the claimed prosecutorial misconduct on
that ground, and did not request a curative admonition. (People v. Hill (1998) 17 Cal.4th
800, 820 [“As a general rule a defendant may not complain on appeal of prosecutorial
misconduct unless . . . on [that] ground . . . the defendant made an assignment of
misconduct and requested that the jury be admonished to disregard the impropriety”].)
       Had defendant requested an appropriate jury admonition, it may have cured any
prejudice to defendant from the claimed prosecutorial misconduct. The trial court could
have reminded the jury to decide the case by applying the facts to the law, and that it was
not, as defendant argues, “to deliver impartial justice based on the alleged opinion of a
hypothetical mob.” Appellant’s failure to object to the claimed prosecutorial misconduct
and seek an admonition forfeited his claim.


       E.     Sufficient Evidence
       Defendant contends that if the above errors had not occurred, the jury would have
had insufficient reasons to convict defendant on count 2; and the jury “unreasonably
rejected the evidence” that supported his innocence. We disagree.




                                              18
              1.      Applicable Law and Standard of Review
       Section 288, subdivision (a) states that, “[A]ny person who willfully and lewdly
commits any lewd or lascivious act . . . upon or with the body, or any part or member
thereof, of a child who is under the age of 14 years, with the intent of arousing, appealing
to, or gratifying the lust, passions, or sexual desires of that person or the child, is guilty of
a felony and shall be punished by imprisonment in the state prison for three, six, or eight
years.”
       The court in In re R.C. (2011) 196 Cal.App.4th 741, stated, “[S]ection 288
‘prohibits all forms of sexually motivated contact with an underage child. Indeed, the
“gist” of the offense has always been the defendant’s intent to sexually exploit a child,
not the nature of the offending act.’ (People v. Martinez (1995) 11 Cal.4th 434, 444 [45
Cal.Rptr.2d 905, 903 P.2d 1037] (Martinez).) Thus, any touching of a child under the
age of 14 is a felony offense ‘even if the touching is outwardly innocuous and
inoffensive, if it is accompanied by the intent to arouse or gratify the sexual desires of
either the perpetrator or the victim.’ (People v. Lopez (1998) 19 Cal.4th 282, 289 [79
Cal.Rptr.2d 195, 965 P.2d 713]; accord, People v. Panah (2005) 35 Cal.4th 395, 488 [25
Cal.Rptr.3d 672, 107 P.3d 790].” (Id. at p. 749, fn. omitted.) The court in In re R.C.
continued, “Unlike kissing without the use of tongues, which is an important means of
demonstrating parental love and affection for a child, there can be no innocent or lovingly
affectionate tongue kissing of a child by an adult. As described by a popular reference
work, ‘Kissing is a kind of touch that has as much range as a big-city orchestra. It can be
a perfunctory peck on the cheek, so asexual that balding Communist Party apparatchiks
aren’t ashamed to do it on TV, or it can be so explosively erotic it’s about as close to
intercourse as you can get. French kissing (what’s sometimes called “soul kissing”), in
which one’s tongue deeply penetrates a lover’s mouth, is an almost perfect mimic of
intercourse itself.’ [Citations.]” (Id. at pp. 750-751.)
       Defendant’s challenge to the sufficiency of the evidence in support of his
conviction is reviewed under a substantial evidence standard. “‘In reviewing a challenge
to the sufficiency of the evidence, we do not determine the facts ourselves. Rather, we

                                               19
“examine the whole record in the light most favorable to the judgment to determine
whether it discloses substantial evidence—evidence that is reasonable, credible and of
solid value—such that a reasonable trier of fact could find the defendant guilty beyond a
reasonable doubt.” [Citations.] We presume in support of the judgment the existence of
every fact the trier could reasonably deduce from the evidence. [Citation.] [¶] . . . “[I]f
the circumstances reasonably justify the jury’s findings, the judgment may not be
reversed simply because the circumstances might also reasonably be reconciled with a
contrary finding.” [Citation.] We do not reweigh evidence or reevaluate a witness’s
credibility. [Citation.]’ [Citations.]” (People v. Scott (2011) 52 Cal.4th 452, 487.)


                2.     Analysis
         Defendant contends that the jury would have had “insufficient reason[s] to
convict” defendant on count 2 if defendant’s claimed errors had not occurred, arguing
that the jury “unreasonably rejected the evidence” that supported his innocence. As noted
above, however, defendant’s contentions that errors occurred are without merit. Even
had defendant’s claimed errors occurred, defendant does not argue what evidence the jury
rejected, or why the jury’s rejection of that evidence was unreasonable.
         In addition, there is sufficient evidence to support defendant’s conviction of
violating section 288, subdivision (a). S.G. testified that defendant kissed her “with [his]
tongue.” Deputy Jaramillo testified that defendant told him that he kissed S.G. on the
lips, and during defendant’s interview with Detective McCormick defendant said he
kissed S.G. twice. Deputy Madrid testified that S.G. said defendant “used his tongue”
when he kissed her. S.G. further described the incident as defendant having “tongue
kissed” her, and having kissed her on the lips and brushing “his tongue across [S.G.’s]
lips.”
         S.G. testified that the day after the incident she sent defendant a text message from
her cellular telephone asking him, “Why did you kiss me?,” and defendant responded,
“sweet lips” or “soft lips.” Madrid testified that S.G. said that when S.G. asked defendant
in a text message why he kissed her, defendant responded, “sweet lips.” During

                                              20
defendant’s interview with Detective McCormick defendant conceded that he said “sweet
lips” in a text message to S.G. the day after the incident. S.G. testified that defendant
sent a text message to her instructing her to delete the messages “because I don’t want
nobody to see them,” and told S.G. how to delete them.
       During defendant’s interview with Detective McCormick, defendant told
Detective McCormick that after he kissed S.G. he thought that he “fucked up;” he
regretted what happened; he knows that it was wrong; and the kiss he gave S.G. was “not
a kiss towards a friend’s daughter.” Detective McCormick testified, without objection,
that defendant said he “fucked up” during his recorded interview because “he kissed a 13-
year old girl in a sexual way when he shouldn’t have.” This evidence is sufficient to
support that any error was harmless.


                                       DISPOSITION


       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                           MOSK, Acting P. J.

We concur:



              KRIEGLER, J.



              MINK, J.





      Retired Judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

                                             21